xonor8blacar01 s. VaJwe                                  opinionNo. p-245
Dimtrfct Attorney of mrrir                    County
R8rri8 county courthou8e                                 wr         Legaq   of 'Pinball"or
Houaton,*xau                77002                                   *Marble machineswith
                                                                    imediate right of replay.
Dear Mr.        VanC~X

      Pou have recentlyrmquuted an opinionof thie offim con-
ceraingthe legalityo flplnballaor %arble* aaebineawith m-
diate aad unrecorded right of replay. You ask tlb@ ~Oll~lng
qwmtioa8 :
            1) Doe8 Attic10630, V.P.C.,                 a8  amendedin 1965, latcopt
               fro Jutfclo642a, V.PX.,                    all pi-11 and marbl*
                  amchine uhich.ccnfer             on uinainp pliyem u           -iate
                   and   unrecorded        right   of replay?
            2) Under Article 6628 and Article 630, V.P.C., in it
               unlaufulto poamessa pinbalf.  or urble machinewhich
               auarda free qaaea and is any way, by coua$er of OtbOr-
                  wi+       racorda      the ntmhor of       free    9ans   auarded?

            Article642, V.P.C.,              daffau    .tlrr, torr    'alot8achine.a     xt   readr
in   part     a0 follou8:

            -Art. 642a.           slot UChbb.8

            *Definitionof           8lot    machine
            “section       1.     The   tUl8 '8$Ot aWhine',           l8 Wed   ia thi8
              et,      mUL8t

                       "(a) &ty
                              &O-C8ll0d '8lOt machine'or any Other
                       m8chituor mechaaical&i&e, by uhat8ceyer
                       nam kncm, aa 88nntial part of which i8 8
                       drum or reel with iluipniathereon,and,
                                                            .    -




Honorable Carol S. Vance, Page 2 (M-245)


                   (1) which when operated may de-
                   liver, as the result of the appli-
                   cation of an element of chance,
                   any money, or propertyor other
                   valuable thing, or
                   (2) by the operation of which a per-
                   aon may be entitled to receive, a8
                   the reclultof the application of
                   an element of chance, any money or'
                   property or other valuable thing; or
               "(b) tiy machine or mechanical device designed and
                manufactured or adapted to operate by means
                of the insertion of a coin, token, or other
                object and desig'ned,manufactured
                                      .           or adapted
                89 that when operated it may deliver, as
                the~result of an application of an element
                of chance, any money or property; or
               "(c) Any subassembly or essential part intended
                to be u8ed in connection with 8Uch machine
                or mechanical device."
Article 642a, V.P.C., ha8 been interpreted by the Court of Civil
ADDealS in State v. _One
                      ._ Slot Machine, 305 S.W.Zd 386 (Tex.Crim.App.
lG7, no wrm,mthat         Court framed the issue involved by stating:
             "The question involved is whether a marble table
          which is dea$gned and manufac,turedto operate by
          means of the insertion of a coin, and designed
          and manufactured so that when operated it may
          deliver free games, as a result of an application
          of an element of chance, is a,slot machine under
          the terms and provisions of Article 642a. . .even
          though the condition of the machine at the time
          of its seizure was such that free gamer could not
          be played on it:*
      The evidence in that ca8e 8howed that the machine in question
was a marble machine designed and manufactured to deliver free
games 88 an elementof chance after the insertion   of a coin. The
evidence further showed, however , that at the time the machine was
seized by officers it would not award free games for the reason
+-tatcertain parts of the machine had been disconnected so that it
would not give free games.



                                -1191-
 .        .




mals                   Carol s . Vance, Page 3 04-24s)



             holding in thi8 ca88, the court 8tated tbat within t#e
              In     it8
roanhg          of         the grpi~
                      law8 the award of free grnrs i8 both proparty
and a thing of value, further teatiraq,"We believe that the machine
if2 involved i8 a 810t machine within the praVi8iOnR  Of Article
                     I(
       . . .

      In a965 the &$3l8latwa alter& the law oomcernieg pinball
Mchily8  by en anendment to Article 630, V.P.C. The pertinent
wrtion of that amendment reads a8 follou8:
              “Art.         630.         562 Peaittiaq      device on premises
                           "(a) . . .
                   '(b) An inudiate end uwwoe&d      right  of
              repleyr uchanicrlly confermd on p1eyW8 of pinbell
              nachinea end rimilar devicw, ir not iatended to be
              included in the phrase ‘menryr property, or other val-
              u&U   tbinp’ in thirr chapter or any othot related
              statuteof             this     8tate.      Aa amended mta     W65,    S8th
              -8.4          p. 690, ch. 329 91."
      It 18 our opinioe that the evident intent of'the    Leg-
f8latote in 8uch amendment war to authorize pinbell machine8
Utd 8irrilU dtivicesto be operated, used and pWaeS88d even
though they & award en immediate and unrecorded right of replay.
._
nmmverr unaor Article8 642(b) end 630, V.P.C., it would be
unlaufulto p088uo    eny pinball aachine or 8i8ilu devioe
which reaorded any right of replay. We are of the further
opiniwiiihm       uord ‘u#Wecorded’ as wed in the Ametibent
prohibit8 8uch a mhine    if it i8 equipPea with en indllcator
shcuing the nunbor of frm   -8     yet to be plqed   or if it
dimplay a counter uhich   regietu8   free gm8    awarded.  Our
Ma8oming ia thi8 rogud    i8 irwsr from tbcaw      of Peaches et al.
                                tJm Suprcr#r Court          of    Indiure (1960)   ,?m     Id   .
&$%!%E?id                          4.1     89 i.L.R.2d     8Ol.



              mdet Article 630(b), V.P.C., p&W11   m&wIna
              8nd 8hilu  device8 aam noul8wfultpbo   powwe-
                                             mctxdod      riqht  of raplay.  It
              #rM   be Ualmt?itl houever                      under Article8 642(b)
              and 638, V.P.C., b poet&                        ury pinball aachine
                                                          .   .




Honorable Carol S. Vance, Page 4 (M-245)


    ( or similar device which recorded any right of
      replay. Consequently, such a machine would be un-
      lawful if it is equipped with an indicator show-
      in9 the number of free games yet to be played or
      if it displays a counter for free games awarded.




Prepared by Jo Betsy Lewallen
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairmen
Alfred Walker
Brandon Bickett
Bonald Luna
Fielding Early
EXECUTIVE ASSISTANT
A. J. Carubbi, Jr.




                            - 1193-